Citation Nr: 1127211	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-40 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant did not have service that makes him eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); 38 C.F.R. § 3.203 (2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking a one-time payment from the Filipino Veterans Equity Compensation Fund based upon his service in the Philippine Commonwealth Army.  He has specifically asserted that, from November 1941 to February 1946, he served as a recognized guerilla in the Commonwealth Army in support of the United States Armed Forces, Far East (USAFFE) as a member of D Company, 23rd Infantry, 21st Division.  

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and

(2) the document contains needed information as to length, time, and character of service; and

(3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  

38 C.F.R. § 3.203(a) (2010).  Despite the foregoing, however, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.  

In support of his claim, the appellant has submitted several documents that he believes show that he served as recognized guerilla in the Commonwealth Army in service of the USAFFE.  These documents include a Certification from the General Headquarters of the Armed Forces of the Philippines, which states that, according to the appellant's records, he served in the USAFFE from November 1941 to February 1946, an Affidavit for Philippine Army Personnel, which reflects that the appellant served as a Regular member of the USAFFE beginning in November 1941, and an Enlistment Record from the Philippine Army that shows he enlisted in the Philippine Army in November 1941 and was in the service of the USAFFE.  

He has also submitted an acknowledgement from the Philippine Department of Treasury that shows money was due to him for service in the Armed Forces of the Philippines, a passbook from the Philippine Veterans Bank showing the appellant has an account there, and identification cards showing the appellant is a life member of the Veterans Federation of the Philippines and a member of the Federation of Senior Citizens in the Associations of the Philippines.  

Review of the evidentiary record reveals that, prior to filing the claim for benefits under Filipino Veterans Equity Compensation Fund in March 2009, the appellant attempted to establish entitlement to compensation benefits based upon his reported service as a recognized guerilla.  However, the appellant's claims were denied because the U.S. Army Reserve Personnel Center and the National Personnel Records Center (NPRC) reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See VA Form 21-3101 received in June 1996 and September 2007.  

Despite this evidence, the record shows that, after the appellant filed his claim for benefits under the Filipino Veterans Equity Compensation Fund, the RO provided the NPRC with the unit of assignment reflected in the documents provided by the appellant and requested that it verify the appellant's service a second time, to which the NPRC provided the same response that the appellant did not have service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.  See VA Form 21-2101, received in December 2010.  

While the appellant has submitted several documents that he believes show he served as a recognized guerilla in the Commonwealth Army in the service of the USAFFE under a mandate by the President of the United States, the Board notes that he has not submitted a DD Form 214, original Certificate of Discharge, or any other document issued by the service department which can be accepted as sufficient evidence showing qualifying service in accordance with 38 C.F.R. § 3.203(a)(1).  Indeed, the multiple documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are documents from the Philippine government and not official documents of the appropriate United States service department.  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including the one- time payment from the Filipino Veterans Equity Compensation Fund.

In support of his claim, the appellant also submitted an affidavit from O.R., dated August 2009, which reflects that he and the appellant served as members of the Philippine Commonwealth Army in the service of the U.S. Armed Forces and that an official statement of his (O.R.'s) service was issued by the Department of the Army.  

The Board has considered the lay statement from O.R.; however, a certification from the Department of the Army regarding O.R.'s service is not binding on VA with respect to the appellant's service.  In fact, the Board finds probative that the NPRC was provided with the unit of assignment reflected in the documents submitted by the appellant in support of his claim and, yet, certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Indeed, despite the appellant's assertions and the documents submitted in support of his claim, the verification from the NPRC is binding on VA and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

Based upon the foregoing, the Board finds the appellant did not serve as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces and, thus, the appellant may not be considered a "veteran" for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, the appellant's claim must be denied.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


